The opinion of the court was delivered
Pee Cueiam.
Eespondent, on a plea of nolo contendere, was convicted of willful failure to file a federal income-tax return in violation of section 7203, Internal Eevenue Code *95of 1954, 26 United States Code. He was placed on probation for three years.
On the argument of the order to show cause before us, respondent submitted an affidavit asserting mitigating facts. It is difficult to evaluate ex parte presentations of that kind. Such data should be offered before the Ethics Committee as part of the proceedings before it, and there be subjected to appropriate examination. We appreciate that the practice in this regard has not been uniform and hence respondent is not chargeable with a breach of proper procedure. The matter will be referred to the Ethics Committee for a hearing on the alleged extenuating matters, the testimony and the Committee’s findings to be returned to us. Thereupon we will determine the measure of discipline to be imposed. Meanwhile, respondent is suspended from the practice of law until the further order of the court.
For suspension and remandment — Chief Justice Wein-teatjb, and Justices Jacobs, Peancis, Peoctoe, Hall, Schettino and Haneman — 7.
Opposed — None.